Case 17-37005        Doc 49     Filed 02/11/19     Entered 02/11/19 17:03:22          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37005
         Paris Wilson
         Paulette Wilson-Coleman
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/14/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37005             Doc 49        Filed 02/11/19    Entered 02/11/19 17:03:22                Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $5,808.48
           Less amount refunded to debtor                               $925.21

 NET RECEIPTS:                                                                                           $4,883.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $4,016.52
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $246.75
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,263.27

 Attorney fees paid and disclosed by debtor:                        $380.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal      Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 CAPITALONE                             Unsecured         347.00           NA              NA            0.00       0.00
 CAPITALONE                             Unsecured         313.00           NA              NA            0.00       0.00
 City of Chicago                        Unsecured         400.00           NA              NA            0.00       0.00
 COMENITY BANK/CARSONS                  Unsecured         110.00           NA              NA            0.00       0.00
 Comenity Bank/Nwyrk&Co                 Unsecured         328.00           NA              NA            0.00       0.00
 COMENITYBK/VICTORIASEC                 Unsecured         145.00           NA              NA            0.00       0.00
 Consumer Portfolio Services            Secured       10,025.00     10,384.12        10,384.12        620.00        0.00
 Dish Network                           Unsecured          50.00           NA              NA            0.00       0.00
 Enhanced Recovery Co L                 Unsecured         671.00           NA              NA            0.00       0.00
 FIRST PREMIER BANK                     Unsecured         429.00           NA              NA            0.00       0.00
 GATEWYFINSOL                           Unsecured     14,765.00            NA              NA            0.00       0.00
 ICS COLLECTION SERV, I                 Unsecured         309.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security   Unsecured      8,000.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue               Priority          676.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414          Unsecured           0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service               Unsecured           0.00         19.37           19.37           0.00       0.00
 Internal Revenue Service               Priority          250.00        247.90          247.90           0.00       0.00
 Kohls/Capone                           Unsecured         379.00           NA              NA            0.00       0.00
 M&A Management                         Secured             0.00           NA              NA            0.00       0.00
 MCCARTHY BURGESS & WOL                 Unsecured         514.00           NA              NA            0.00       0.00
 Progressive Leasing                    Secured        1,500.00       2,447.72        2,447.72           0.00       0.00
 SYNCB/JCP                              Unsecured         463.00           NA              NA            0.00       0.00
 Syncb/Walmar                           Unsecured         149.00           NA              NA            0.00       0.00
 Tempoe Financial                       Unsecured         159.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37005        Doc 49      Filed 02/11/19     Entered 02/11/19 17:03:22             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $10,384.12            $620.00              $0.00
       All Other Secured                                  $2,447.72              $0.00              $0.00
 TOTAL SECURED:                                          $12,831.84            $620.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $247.90               $0.00             $0.00
 TOTAL PRIORITY:                                            $247.90               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                  $19.37              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,263.27
         Disbursements to Creditors                               $620.00

 TOTAL DISBURSEMENTS :                                                                       $4,883.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
